Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 12, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153976(43)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  ALBERT KOSIS,                                                                                             Joan L. Larsen,
           Plaintiff-Appellee,                                                                                        Justices
                                                                    SC: 153976
  v                                                                 COA: 326211
                                                                    Wayne CC: 13-015060-NO
  CITY OF LIVONIA,
             Defendant-Appellant.
  __________________________________/

        On order of the Chief Justice, the motion of the Michigan County Road
  Commission Self-Insurance Pool to participate as amicus curiae and submit a brief in
  support of defendant-appellant’s application for leave to appeal is GRANTED. The
  amicus brief submitted on September 30, 2016, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 12, 2016
                                                                               Clerk